Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-2092

                      CARLOS A. BETANCUR LÓPEZ,

                                Petitioner,

                                      v.

              ALBERTO R. GONZÁLES, Attorney General,

                                Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                    Torruella, Lynch, and Lipez,
                          Circuit Judges.



     Roxana V. Muro and FitzGerald & Company, LLC, for petitioner.
     Peter D. Keisler, Assistant Attorney General, Barbara C.
Biddle, and Jeffrey Clair, Attorneys, Civil Division, for
respondent.



                           September 6, 2006
           LIPEZ, Circuit Judge. Petitioner Carlos Alberto Betancur

López, a native and citizen of Colombia, seeks review of the Board

of Immigration Appeals ("BIA") decision affirming the Immigration

Judge's ("IJ") decision denying Betancur's application for asylum.

The IJ had found that Betancur failed to meet his burden of either

establishing past persecution or a well-founded fear of future

persecution.    We deny the petition for review.

                                    I.

           Carlos    Alberto   Betancur    López   ("Betancur"),    is   a

20-year-old citizen of Colombia.           Betancur entered the United

States on August 4, 2002 in Miami, Florida, and applied for asylum.

Immigration officials interviewed him at the airport and paroled

him into the United States after determining that he had a credible

fear of persecution.      He was charged with removability pursuant to

§§ 212(a)(6)(C)(i) and 212(a)(7)(A)(i)(I) of the Immigration and

Nationality Act.      At his hearing before the IJ on December 12,

2003, Betancur conceded removability.        The IJ then took testimony

on his application for asylum, and also considered his claims for

withholding of removal and relief under the Convention Against

Torture ("CAT").

A.   Betancur's testimony

           As a 19-year-old in Colombia, working on his family's

farm, he was approached by a group of men who identified themselves

as   members   of   the   "Revolutionary   Armed   Forces   of   Colombia"


                                   -2-
("FARC").     FARC is Colombia's largest and most active guerrilla

organization and has employed extortion, kidnaping, and murder to

further its political and economic objectives.   Betancur testified

that the guerrillas asked him to join FARC and stated that "life

could be rough" if he refused.    He refused, and later received a

phone call at his farm and a separate phone call to his home,

demanding that he join FARC.   He again refused, and the guerrillas

told him that "[he] should be careful because the offense [he] had

made against them was unforgiveable."

            At his father's urging, Betancur left his home and farm

and went to the home of an uncle in Medellín, approximately one

hour and fifteen minutes away by car.       He stayed in hiding in

Medellín for three weeks before leaving for the United States.

After Betancur left Colombia, the guerrillas began to extort

"protection payments" from his father, and told his father that if

his son "ever come[s] back, he should forget that he ever had a

son."   Betancur testified that his family could not safely avoid

FARC retribution by relocating to Medellín because "FARC has people

everywhere, including in Medellin."    As of the time of the removal

hearing, Betancur testified that his father continues to make

monthly payments to FARC and no one in his family has been

physically harmed.




                                 -3-
B.   The decisions of the IJ and the BIA

           The IJ found Betancur's testimony credible.            However, he

concluded that, "as an objective matter, the conditions [Betancur]

faced in Colombia fall short of the standard for asylum, let alone

withholding of removal."      The IJ noted that "[i]t does appear that

once [Betancur] refused to join the FARC . . . their threats could

be   construed   as   harm   threatened    on   account   of   his    political

opinion." However, the IJ noted that while it is "deplorable" that

"farm owners are frequently either forced off their land or forced

to provide protection money to various groups," the IJ concluded

"that is not, in the Court's estimation, what Congress contemplated

when enacting the refugee statutes and creating asylum for people

here in the United States. . . .                [Betancur] does not have,

objectively speaking, reasons to fear persecution, that is harm

inflicted upon him on account of his political opinion, race,

religion, nationality, or membership in a particular social group."

The IJ also stated that, "in the Court's estimation, [Betancur]

could have lived elsewhere in Colombia, and although perhaps facing

a generalized threat of forced recruitment or other violence, did

not [] appear to have objectively any reason to fear that members

of the FARC would come looking for him on account of his refusing

to join them."

           Because     the   IJ   concluded     that   Betancur      failed   to

establish a well-founded fear of persecution meriting the grant of


                                     -4-
asylum,   the   IJ   also   concluded       that      the   petitioner    failed    to

establish the higher burden for withholding of removal.                        The IJ

also denied him CAT relief because he made no claim that the

government would torture him or acquiesce to his torture on his

return to Colombia.       The IJ thus ordered him removed.

             Betancur appealed to the BIA, which issued a per curiam

decision.    The BIA noted that it reviewed the record.                  Having done

so, it "agree[d] that [Betancur] failed to meet his burden of

establishing past persecution or a well-founded fear of persecution

on account of one of the statutorily protected grounds, or that it

is more likely than not that he will be persecuted or subjected to

torture upon his return to Colombia."                 The BIA therefore affirmed

the decision of the IJ.

                                         II.

A.   Standards of review

             We review the factual findings of the BIA under the

deferential     "substantial         evidence"     standard.     See     Romilus    v.

Ashcroft,    385   F.3d   1,     5   (1st   Cir.      2004).    "[A]dministrative

findings of fact are conclusive unless any reasonable adjudicator

would   be   compelled      to   conclude        to   the   contrary."     8   U.S.C.

§ 1252(b)(4)(B).      We review claims of legal error de novo.                     See

Romilus, 385 F.3d at 5.          "In this case, where the BIA's decision

adopts portions of the IJ's opinion, we review those portions of




                                         -5-
the IJ's opinion that the BIA has adopted."              Romilus, 385 F.3d 1 at

5.

               Betancur bears the burden of establishing eligibility for

asylum    by    demonstrating    that    he   is   a    "refugee."     8   U.S.C.

§ 1158(b)(1)(B)(i); 8 C.F.R. § 208.13(a).               A refugee is generally

defined as any person who is outside his or her home country and

"is unable or unwilling to return . . . because of persecution or

a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion." 8 U.S.C. § 1101(a)(42)(A). If the applicant establishes

past persecution, there is a legal presumption that the applicant

has   a   well-founded    fear   of   future    persecution.     See   8   C.F.R.

§ 208.13(b)(1).       To rebut this presumption, the government must

show by a preponderance of the evidence that "[t]here has been a

fundamental change in circumstances such that the applicant no

longer has a well-founded fear of persecution" or that "[t]he

applicant could avoid future persecution by relocating to another

part of the applicant's country of nationality . . . and under all

the circumstances, it would be reasonable to expect the applicant

to do so."       8 C.F.R. § 208.13(b)(1)(i).           If the applicant has not

established past persecution, the applicant retains the burden of

establishing future persecution. See Palma-Mazariegos v. Gonzales,

428 F.3d 30, 35 (1st Cir. 2005).              "Such a showing involves both

subjective and objective components.            The first component entails


                                        -6-
a showing that the asylum seeker's fear of future persecution is

genuine.     The second component entails a showing that this fear is

objectively reasonable."       Id. (internal citations omitted).

             In this case, the BIA found that Betancur had failed to

establish    past    persecution   or   a   well-founded    fear    of    future

persecution.      Betancur challenges both of these determinations.

First, he asserts that he has established past persecution, arguing

that   the   IJ   implicitly    found   that   he   had    established     past

persecution based on imputed political opinion and therefore erred

in assigning him the burden of establishing that relocation would

be unsafe.    Second, he argues that, even if he has not established

past persecution, he has established a well-founded fear of future

persecution and that he could not safely relocate to another part

of Colombia.

B.   Past persecution

             There   is   substantial   evidence    to    support   the   BIA's

determination that Betancur had not established past persecution.

The BIA did not supply its own reasoning in its affirmance of the

IJ's decision, only stating that it "agreed that [Betancur] failed

to meet his burden of establishing past persecution." The IJ found

that "[i]t does appear that once [Betancur] refused to join the

FARC . . . their threats could be construed as harm threatened on

account of his political opinion." However, the IJ also found that

the type of harm that Betancur and his family suffered due to his


                                    -7-
repeated refusal to join FARC -– i.e., economic extortion -- "is

not . . . what Congress contemplated when enacting the refugee

statutes and creating asylum for people here in the United States."

This harm was part of the "deplorable situation [in Colombia] in

which    both    FARC    and   the   paramilitaries    wreak   havoc   upon   the

civilian population" but it did not constitute "persecution" within

the meaning of asylum law.

            The record does not compel a contrary determination. "To

establish       past    persecution   more    than   harassment   or   spasmodic

mistreatment . . . must be shown."            Guzman v. INS, 327 F.3d 11, 15

(1st Cir. 2003).           "[I]nconvenience, unpleasantness, and even a

modicum of suffering may not be enough to meet th[e] benchmark [for

'persecution']."         Negeya v. Gonzales, 417 F.3d 78, 83 (1st Cir.

2005).      Here, the record does not compel a finding that the

guerrillas' demands that Betancur join their forces, and their

economic extortion, rose to the level of persecution.              See Guzman,

327 F.3d at 16 (finding that a "one-time kidnaping and beating [by

possible guerrilla forces] falls well short of establishing 'past

persecution'").          Having failed to establish past persecution,

Betancur had the burden of establishing future persecution.1


     1
       Betancur argues that the IJ erred by placing the burden of
establishing the futility of relocation on him.      However, this
argument is predicated on Betancur's contention that he established
past persecution. See 8 C.F.R. § 208.13(b)(1)(ii) (stating that
the government has the burden of establishing the possibility and
reasonableness of relocation where the asylum applicant has
established past persecution).      Since we have rejected that

                                        -8-
C.   Future persecution

           The IJ held that Betancur's fear of future persecution on

the basis of political opinion was not objectively reasonable. "To

satisfy the 'objectively reasonable' component of the [well-founded

fear of persecution] test, an applicant must usually provide

evidence that there is a reasonable possibility he or she would be

singled out individually for persecution."   Pieterson v. Ashcroft,

364 F.3d 38, 43 (1st Cir. 2004) (internal quotation marks and

citation omitted).   The IJ noted that the possibility of harm that

Betancur faced on return to Colombia was the same harm that other

Colombians faced generally, and that he had not established that

the guerrillas would persecute him on his return because of his

political opinion.     Notably, the petitioner himself lived in

Medellín for three weeks without incident prior to his departure

from Colombia.   While his father has been subject to demands for

protection money, neither his father nor any other family members

have been harmed.    On these facts, the BIA was not compelled to

find that Betancur established a well-founded fear of future

persecution.   See Guzman, 327 F.3d at 16 (finding no well-founded

fear of future persecution where "[t]he record established that

other relatives of Guzman have lived, undisturbed, in Guatemala for

more than a decade"); Aguilar-Solis v. INS, 168 F.3d 565, 573 (1st



argument, there is no basis for the petitioner's challenge to the
IJ's allocation of the burden on the relocation issue.

                                -9-
Cir.       1999)   ("The   fact   that   close   relatives   continue   to   live

peacefully in the alien's homeland undercuts the alien's claim that

persecution awaits his return.").2

               For these reasons, the petition for review is denied.




       2
       On appeal, Betancur makes no argument regarding the BIA's
denial of his withholding of removal and CAT claims. Thus, those
claims have been waived. See Tai v. Gonzales, 423 F.3d 1, 6 (1st
Cir. 2005). Even if Betancur had not waived his withholding claim,
"[b]ecause the standard for withholding deportation is more
stringent than that for asylum, a petitioner unable to satisfy the
asylum standard fails, a fortiori, to satisfy the former."
Mediouni v. INS, 314 F.3d 24, 27 (1st Cir. 2002) (internal
quotation marks and citation omitted).

                                         -10-